Title: From Thomas Jefferson to Benjamin Harrison, Jr., 15 June 1798
From: Jefferson, Thomas
To: Harrison, Benjamin, Jr.


          
            Dear Sir
            Philadelphia June 15. 98.
          
          Having occasion to enquire into the situation of mr Short’s Green sea lands, I wrote to Colo. Harvie on the subject, who refers me to you. I wish to be informed of the quantity, county, and whether the taxes have been paid. I will thank you for information on these points addressed to me at Monticello, and also for the patent if in your hands, having been desired by mr Short to look into the matter and save the lands for him. this request will I hope apologize to you for the trouble I take the liberty of giving you. I am with esteem Dear Sir
          Your most obedt. & most humble servt
          
            Th: Jefferson
          
        